Citation Nr: 0714024	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-17 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	What evaluation is warranted for diabetes mellitus from 
April 16, 2004? 

2.	What evaluation is warranted for residuals of a shell 
fragment wound of the left thoracic area of the back from 
April 16, 2004?  

3.	What evaluation is warranted for residuals of a shell 
fragment wound of the left upper thoracic area of the back 
from April 16, 2004?  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues regarding what ratings are warranted for shell 
fragment wound residuals involving the left thoracic and left 
upper thoracic areas of the back since April 16, 2004, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

Since April 16, 2004, the veteran's diabetes mellitus has not 
been manifested by a need for insulin, a restricted diet, and 
the medical regulation of his activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus since April 16, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Code 7913 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In the May 2005 statement of the case and in September 2005 
correspondence, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim 
for an increased rating, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the RO provided the veteran with all 
appropriate notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service connection was established for diabetes mellitus as 
being related to the veteran's exposure to the defoliant 
Agent Orange while he was stationed in Vietnam.  The veteran 
appealed the initial 20 percent rating that was assigned.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For diabetes mellitus requiring insulin and restricted diet, 
or; requiring an oral hypoglycemic agent and a restricted 
diet, a 20 percent rating is warranted.  For diabetes 
mellitus requiring insulin, a restricted diet and regulation 
of activities, a 40 percent rating is warranted.  
38 C.F.R. § 4.119, Code 7913.  

The Board has reviewed the evidence of record, which includes 
treatment that the veteran has received from a private 
medical facility from 2004 through January 2006.  These 
records show that the veteran's blood sugar readings are 
mildly elevated and that he is on oral medication for his 
diabetes mellitus.  He is additionally being treated with a 
restrictive diet.  He is not, however, shown to be currently 
treated with insulin therapy, and there is no clinical 
evidence that his activities are medically regulated due to 
diabetes mellitus.  As such, the criteria for a rating in 
excess of the currently assigned 20 percent evaluation is not 
shown in the medical records and an increased rating is not 
warranted.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  


REMAND

The veteran is appealing the initial ratings assigned 
residuals of shell fragment wounds of the upper left thoracic 
and left thoracic areas of the back from April 16, 2004.  It 
is noted that the service medical records show that he 
sustained superficial wounds of these areas while on active 
duty.  One of the rating criteria for evaluation of scarring 
is limitation of function of the affected part.  
38 C.F.R. § 4.118, Code 7805.  In this respect, the veteran 
has claimed entitlement to service connection for a left arm 
and shoulder disability which he contends is related to the 
shell fragment wound scarring.  These issues, for which 
development has been initiated by the RO, are arguably 
intertwined with the rating of the veteran's shell fragment 
wounds.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   As 
such, appellate action on the evaluations must be held in 
abeyance pending the resolution of this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must complete adjudication 
of the veteran's claim for service 
connection for left arm and shoulder 
disability.  This should include 
arranging for a VA compensation 
evaluation to ascertain the nature and 
etiology of any current left arm or 
shoulder disability, to include whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any currently 
diagnosed knee disorder is related to the 
shell fragment would of the left thoracic 
and upper thoracic areas.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

 
2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.
 
3.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claims.  He is also 
informed that the consequences for 
failing to report for and cooperate at a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the appellant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
is advised that they may only make a 
determination based on the law and 
regulations in effect at the time of 
their decision, and only if all 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 have been 
fulfilled.  
 
5.  The RO should then readjudicate the 
remaining issues.  If the benefit sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


